   Case 1:16-cv-02767-GBD-SDA Document 357 Filed 08/02/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                             8/2/2019
HUDSON BAY MASTER FUND LTD.

                                Plaintiff,

                      - against -

 STEVEN M. MARIANO
                                                            Case No. 16 Civ. 02767 (GBD) (SDA)
                                Defendant.


 CVI INVESTMENTS, INC.


                                Plaintiff,

                       - against -

 STEVEN M. MARIANO                                          Case No. 19 Civ. 02960 (GBD) (SDA)

                                Defendant.



                     STIPULATED IPROPOSEDI RULE 502(d) ORDER

       WHEREAS Plaintiffs Hudson Bay Master Fund Ltd. (“Hudson Bay”) and CVI

Investments, Inc. (“CVII”) seek documents from Peter Kravitz, Litigation Trustee for the PNI

Litigation Trust (the “PNI Litigation Trustee”), regarding the basis for Patriot National Inc.’s

(“Patriot”) decision not to honor warrants delivered to Plaintiffs pursuant to a private investment

in public equity transaction that is the subject of the above-referenced actions (the “Warrants”);

       WHEREAS Hudson Bay and CVn also seek deposition testimony from certain

individuals with knowledge of Patriot’s decision not to honor the Warrants;
  Case 1:16-cv-02767-GBD-SDA Document 357 Filed 08/02/19 Page 2 of 3




       WHEREAS the PNI Litigation Trustee is willing to provide documents and allow

testimony about Patriot’s decision not to honor the Warrants in these actions that were previously

the subject of privilege assertions but wishes to not waive any privilege that exists over these

issues in any other proceeding:

       THE PARTIES HEREBY STIPULATE THAT:
        1.     The production of privileged or work-product protected documents in the above-

captioned cases shall not operate as a waiver of any privilege or protection from discovery in any

other federal or state proceeding.

       2.      Testimony given at any deposition in the above-captioned cases regarding the

basis of Patriot’s decision not to honor the Warrant, including any testimony that could implicate

the attorney-client privilege or work-product protection, shall not constitute a waiver of any

privilege or protection from discovery in any other federal or state proceeding.

        3.     This Order shall be interpreted to provide the maximum protection allowed by

Federal Rule of Evidence 502(d).

        IT IS SO STIPULATED.

Dated: August 1, 2019                  KILPATRICK to:                D & STOCKTON LLP

                                              'ostaei
                                       dposner@kilpatricktownsend. com
                                       Kelly Moynihan
                                       KMoynihan@kilpatricktownsend.com
                                       1114 Avenue of the Americas
                                       New York, New York 10036
                                       Telephone: 212.775.8764
                                       Counsel to the Litigation Trustee for the PNI Litigation
                                       Trust
Case 1:16-cv-02767-GBD-SDA Document 357 Filed 08/02/19 Page 3 of 3




                               Based upon this Stipulation, the Clerk of Court shall
                               terminate the Letter Motions at ECF No. 349 in 16-cv-2767
              2                and ECF No. 26 in 19-cv-2960.
